Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
17.	(Currently Amended) A method comprising: 
receiving a plurality of intraoral scans of a dental site; 
making a plurality of comparisons for a first intraoral scan of the plurality of intraoral scans, wherein each comparison is with an additional intraoral scan of the plurality of intraoral scans, wherein each comparison of the first intraoral scan to an additional intraoral scan comprises: 
making, for each point in the first intraoral scan, a first determination as to whether a surface normal at the point is co-directional with a viewing direction associated with the additional intraoral scan; 
making, for each point in the first intraoral scan, a second determination as to whether the point is behind a corresponding point in the additional intraoral scan; and 
labeling each point based on at least one of the first determination or the second determination; 
aggregating labels from the plurality of comparisons; 
determining, based on the labels aggregated from the plurality of comparisons, a plurality of points that satisfy one or more first criteria; 
determining a region comprising the plurality of points that satisfy the one or more first criteria; determining whether the region satisfies one or more removal criteria; and 
removing the region from the first intraoral scan responsive to determining that the region satisfies the one or more removal criteria.

Reasons for Allowance
	Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claims 1, 17, and 27 each recites a particular combination of elements, which is neither taught nor suggested by the prior art.  Fisker, the other cited references, and a thorough search in the art disclose various aspects and features of applicant's claimed invention.  More specifically, Fisher teaches determining for the first 3D representation a first excluded volume and determining for the second 3D representation a second excluded volume.  Fisker further teaches that if a portion of the surface in the first 3D representation is located in space in the second excluded volume, the portion of the surface in the first 3D representation is disregarded, and if a portion of the surface in the second 3D representation is located in space in the first excluded volume, the portion of the surface in the second 3D representation is disregarded (Abstract, Figure 1).  However, Fisker, the other cited references, a thorough search in the art do not disclose or suggest determining the following for each point in the second intraoral scan based on a first comparison of the first intraoral scan to the second intraoral scan: whether a surface normal at the point is co-directional with a first viewing direction associated with the first intraoral scan, wherein points in the second intraoral scan that have a surface normal that is co-directional with the first viewing direction are back-face points; and whether the point is a back-face point that is behind a corresponding point in the first intraoral scan when viewed from the first viewing direction, wherein points in the second intraoral scan that are not behind corresponding points in the first intraoral scan are uncovered points; determining a region comprising a plurality of points in the second intraoral scan that are both back-face points and uncovered points; determining whether the region satisfies one or more removal criteria; and removing the region from the second intraoral scan responsive to determining that the region satisfies the one or more removal criteria in combination with the other claim elements.  Moreover, one of ordinary skill in the art would not have been motivated to arrive at applicant's claimed invention unless one was using applicant's claims and specification as a roadmap, thus using impermissible hindsight.
	Accordingly, applicant’s invention is allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER M BRANDT/
Primary Examiner, Art Unit 2645
May 18, 2022